DETAILED ACTION
Applicants’ request for continued examination of January 14, 2021, in response to the action mailed November 20, 2020, is acknowledged.  The pending claim set was filed January 4, 2021 as an after final.  It is acknowledged that claims 25-27 have been cancelled, claims 21 and 23 have been amended, and claims 32-34 have been added.  Claims 21-24 and 28-34 are pending.  
The elected invention is directed to a method for detecting a compound-protein interaction, the method comprising: 
(a) contacting a eukaryotic cell with the small compound somatostatin, the eukaryotic cell comprising a recombinant protein complex comprising: 
(i) a first fusion protein comprising a membrane spanning domain fused to a tyrosine kinase domain and 
(ii) a second fusion protein comprising an interaction domain fused to a reporter phosphorylation domain, 
wherein the tyrosine kinase domain can phosphorylate the tyrosine of the reporter phosphorylation domain upon the formation of the recombinant protein complex via an interaction between the membrane spanning domain and the interaction domain which is mediated by the compound, and
(b) measuring the phosphorylation of the reporter phosphorylation domain using a luciferase assay 

wherein the first fusion protein is SSTR2-Tyk2 (SEQ ID NO: 3), wherein 
residues 1-369 are the multi- membrane spanning GPCR somatostatin receptor (NP_001041.1), 
residues 370-375 (AAAGGS) appear to be a linker, 
residues 376-974 are a mutated Tyk2 domain that is constitutively active, and 
residues 75-985 (LEYPYDVPDYA) appear to be a peptide tail.

wherein, the second fusion protein is gp130-ARRB2 (SEQ ID NO: 6)1, wherein 
residues 1-10 appear to be a linker, 
residues 11-203 are residues 428-586 of the gp130 human interleukin-6 receptor subunit beta isoform 8 (NP_001351208.1), 
residues 12-169 are the reporter phosphorylation domain of SEQ ID NO:  2, which is residues 429-586 of the gp130 human interleukin-6 receptor subunit beta isoform 8 (NP_001351208.1),
residues 204-210 appear to be a linker, and 


Claim 24 was previously withdrawn, as being directed to non-elected subject matter.  Claims 21-23 and 28-34 are herein considered.	 
Effective Filing Date
The US effective filing date granted for the instant claims is March 6, 2012, the filing date of EPO 12158276.1, which disclosed the recited subject matter.  
AIA -First Inventor to File Status
Based on the US effective filing date of March 6, 2012 the present application is being examined under the pre-AIA , first to invent provisions.
Claim Rejections - 35 USC § 112-Second Paragraph or (b)
The prior office action stated the following.  
“Regarding the phrase ‘an interaction between the membrane spanning domain and the interaction domain which is mediated by the compound’ in claim 21, it assumed that said phrase means ‘the compound modulates (induces or inhibits) interaction between the membrane spanning domain and the interaction domain’.
Regarding the phrase ‘measuring the phosphorylation of the reporter phosphorylation domain’ in claim 21, it is assumed that the ‘measuring’ includes detection of a reporter construct. 
Regarding the phrase ‘constitutive mutant’ in claim 23, it assumed that said phrase means ‘a constitutively active mutant’.”

In the interview of February 19, 2021, applicants’ representative, Daniel Morath, confirmed the above meanings. 
Allowable Subject Matter
Claims 21-23 and 28-34 are allowable. Based thereon the withdrawal of claim 24 is vacated, said claim is rejoined, and the species restriction thereof is vacated.
Claims 21-24 and 28-34 are allowed.  The following is an examiner’s statement of reasons for allowance. 

(a) contacting a eukaryotic cell with a compound, the eukaryotic cell comprising a recombinant protein complex comprising: 
(i) a first fusion protein comprising a membrane spanning domain fused to a Tky2 tyrosine kinase domain and 
(ii) a second fusion protein comprising an interaction domain fused to a gp130 reporter phosphorylation domain, 
wherein the compound mediates the formation of the recombinant protein complex, 
and 
wherein the tyrosine kinase domain phosphorylates a tyrosine of the reporter phosphorylation domain upon the formation of the recombinant protein complex, and

(b) measuring the phosphorylation of the reporter phosphorylation domain.

The utility of said method, as a means for detecting a compound-protein interaction, is credible based on reduction to practice (figure 2).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached 9am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful after two business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application 

 /SHERIDAN SWOPE/ Primary Examiner, Art Unit 1652                                                                                                                                                                                                       

	
	
	
	


    
        
            
        
            
        
            
        
            
    

    
        1 As stated in the prior action, while applicants elected ‘sp130-ARRB2 (SEQ ID NO: 6)’ it is assumed this is a typo and was meant to be ‘gp130-ARRB2 (SEQ ID NO: 6)’ (specification [0091]).